Citation Nr: 0639969	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart condition. 

2.  Entitlement to service connection for arthritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945. 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen claims for service connection for a heart 
condition and for rheumatoid arthritis. 

In September 2005, the Board granted the petition to reopen 
both claims and remanded them for further development.  The 
Board also granted a motion for advancement on the docket.  
The claims are now before the Board for adjudication.  


FINDINGS OF FACT

1.  The veteran's cardiovascular disease first manifested 
many years after service and is not related to any aspect of 
service.  

2.  The veteran's rheumatoid and osteoarthritis did not 
become manifest to a degree of 10 percent or more within one 
year after service and are not related to any aspect of 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart condition 
have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304. 3.307, 3.309 (2006). 

2.   The criteria for service connection for rheumatoid and 
osteoarthritis have not been met.  38 U.S.C.A. §§ 1110, 1112; 
38 C.F.R. §§ 3.303, 3.304. 3.307, 3.309; 4.71a, Diagnostic 
Code 5003 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002, February 
2006, and May 2006; a rating decision in January 2003; a 
statement of the case in April 2004; and a supplemental 
statement of the case in June 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2006 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served on active duty in the Coast Guard Reserve 
as a seaman and ship's cook aboard a destroyer escort from 
November 1943 to August 1945.  He contends that he served on 
a 20 millimeter gun crew and participated in combat 
operations against the enemy at sea.  He contends that his 
coronary artery disease and arthritis first manifested in 
service or within one year of discharge.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  Some chronic diseases maybe presumed to have 
been incurred in service, although not otherwise established 
as such, if manifested to a degree of ten percent or more 
within one year of the date of separation from service.  38 
U.S.C.A. § 1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 
U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing 
applicable chronic diseases, including cardiovascular disease 
and arthritis).
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  This determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Coronary Artery Disease

In January 1988, the veteran stated that he had experienced 
symptoms of chest pressure and irregular heartbeat for 18 to 
24 months prior to discharge.  He stated that just prior to 
discharge, a physician told him that he had a heart condition 
and recommended hospitalization for further examination.  The 
veteran further stated that he chose to go on leave first, 
and when he returned, he was medically discharged without 
further treatment.  

Service medical records are silent for any complaint, 
diagnosis, or treatment for a heart condition in service.  
His record does contain entries for other conditions 
including possible sinusitis while serving aboard the 
destroyer escort.  Service personnel records show that the 
veteran was discharged at the end of his enlistment under a 
"point system."  There is no record of a medical discharge, 
but he was found not physically qualified for reenlistment 
without a specified reason. 
In June 1947 and in April 1965, the veteran told a VA 
examiner that he did not know the reason for the prohibition 
on reenlistment.  The veteran's October 1945 discharge 
physical examination showed one unrelated medical issue and 
no abnormal heart conditions.  The veteran signed a statement 
that he had no physical disabilities or defects.  

In September 1946, a private physician noted the veteran's 
report of gastric distress and musculoskeletal pain but no 
heart related symptoms.  In June 1947, the veteran sought 
treatment at a VA hospital in Temple, Texas, for symptoms of 
stomach upset and aching legs.  The examiner also noted the 
veteran's reports of irregular heartbeat and feeling faint 
without loss of consciousness.  X-rays of the heart and lungs 
were normal but an electrocardiograph showed premature 
ventricular contractions (PVCs).  The examiner noted that he 
did not inform the veteran of the heart abnormalities because 
there was a good prognosis with no other signs or symptoms of 
heart disease.  The veteran was otherwise exhibiting neurotic 
tendencies and was anxious to be discharged.  

In April 1965, a VA physician conducted a cardiovascular 
examination and found no abnormalities or chronic heart 
disease.  

In May 2002, the veteran sought primary care treatment for 
the first time at a VA medical facility.  A VA physician 
noted the veteran's reports of experiencing a myocardial 
infarction and undergoing arterial bypass surgery performed 
by private physicians in 1989.  No records of this care are 
in the claims file.  However, one record from his private 
cardiologist shows that the veteran had a dual chamber 
pacemaker installed in March 2002.  VA treatment records from 
May 2002 to May 2006 show regular monitoring and prescription 
medicine for heart disease but no symptoms of increased 
severity or attacks. 

In April 2006, a VA physician reviewed the claims file and 
examined the veteran.  She noted that after service, the 
veteran worked as a welder and firefighter until he was 
medically retired in 1964 for a back disability.  She 
diagnosed coronary artery disease, post myocardial infarction 
in 1989.  She stated that the veteran's asymptomatic PVCs in 
1947 were not related to his current heart disease because 
there was no evidence of any cardiac condition until 42 years 
later.  She cited a medical treatise that stated that PVCs 
are common in a broad spectrum of the population without 
structural heart disease.  The symptom rarely is indicative 
of hemodynamic compromise and has no predicative value.  She 
also stated that the PVCs were not a result of the veteran's 
service.  

The Board concludes that service connection for a current 
heart condition is not warranted.  The veteran's report of a 
medical discharge and pre-discharge diagnosis of a heart 
problem is not confirmed in service personnel or medical 
records.  There is no evidence that any medical records are 
missing, and the veteran signed a statement that he had no 
disabilities on the date of discharge.  The Board considered 
the veteran's reports of chest pain and dizziness in service 
and acknowledges that he did engage in intermittent combat.  
Although combat service is consistent with the circumstances 
of his service, medical personnel were available aboard ship 
and recorded other physical complaints and treatment.  There 
is no evidence of record to show that the veteran incurred 
any cardiovascular disorder during combat.  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Additionally, as a 
layperson, the veteran does not possess the necessary 
knowledge of medical principles, and his assertions, standing 
alone, are not probative as to the etiology of his current 
heart disease.  See 38 C.F.R. § 3.304 (d); Wood v. Derwinski, 
1 Vet. App. 190 (1991); Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The evidence shows that the veteran's asymptomatic PVCs were 
not identified until 1947, more than one year after service.  
A VA physician, citing a medical treatise, stated that PVC's 
were not the first manifestation of heart disease.  Rather, 
the record showed that the veteran's 1989 myocardial 
infarction was the first manifestation of coronary artery 
disease, over 40 years after service.  The Board finds that 
April 2006 VA medical opinion to be the most persuasive 
evidence in this case.  That opinion found the current heart 
disorder to be unrelated to the veteran's service and to the 
asymptomatic PVCs found in 1947.

The weight of the credible evidence demonstrates that the 
veteran's current coronary artery disease first manifested 
many years after service and is not related to his active 
service or any incident therein.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Osteoarthritis

The veteran contends that he has rheumatoid and 
osteoarthritis of the cervical and lumbar spine, bilateral 
shoulders, elbows, hands, and knees, and that the diseases 
are related to an injury in service.  

Service medical records are silent for complaint or treatment 
for any physical injury in service.  As discussed above, the 
veteran's medical records include entries made aboard ship, 
but there are no entries related to any musculoskeletal 
injury.  The veteran's October 1945 discharge physical 
examination showed one unrelated medical issue and no 
arthritis or other joint conditions.  The veteran signed a 
statement that he had no physical disabilities or defects, 
and he did not receive a medical discharge.  

In September 1946, a private physician noted the veteran's 
report that he had injured his right shoulder in April 1944 
when it was caught between a gun turret and ammunition box in 
a storm.  He stated that he had been treated in the ship's 
dispensary and recovered.  He told the examiner that he had 
been experiencing pain and weakness in is right shoulder for 
several months prior to the examination.  The physician noted 
no limitation of motion or tenderness but that his joint 
"seemed to be loose."  There was no evidence of X-rays.  He 
stated that the right shoulder condition was undetermined. 

In June 1947, the veteran sought treatment at a VA hospital 
in Temple, Texas, for symptoms of stomach upset and aching 
legs.  He also reported intermittent pain and stiffness in 
his neck and shoulder that shifted to his arms and knees and 
felt like "sand in his joints."  After review of X-rays, a 
VA physician noted his tests and examination were negative 
for any disease or residuals of injury.

In October 1964, a private physician noted that he had been 
treating the veteran for back pain since 1958.  After a 
diagnosis of a herniated disc, the veteran underwent a 
hemilaminectomy on the left at L4-L5 and received follow-up 
care until 1963.  The physician stated that the veteran had 
minimal residual conditions and was able to return to full 
time work.  

In April 1965, a VA physician conducted a comprehensive 
musculoskeletal examination including X-rays of the back, 
elbows, and hands.  The physician noted narrowing of the 
intervertebral space at L-5 and residual conditions from the 
spinal surgery.  Although the veteran reported pain on 
motion, the physician noted no arthritic changes or muscle 
deficits and full ranges of motion of the fingers, wrists, 
elbows, and shoulders.  X-rays showed no joint pathology.  He 
did note some limitation in motion and pain during a straight 
leg raising test.

In January 1988, the veteran stated that while in service he 
was treated monthly for pain in his joints of the shoulders, 
elbows, and hands.  He stated that he had fired the ship's 20 
millimeter guns on many occasions during his 28 months of 
combat duty.  

In a May 2002 initial primary care examination, a VA 
physician noted that the veteran had post-surgery low back 
pain that radiated to his lower extremities and required the 
use of support devices or a wheelchair.  There were no 
notations of problems with his shoulders, knees, elbows, or 
hands.  However, treatment notes starting in March 2003 do 
show complaints of chronic pains in all joints.  He was 
prescribed medication and an exercise regimen.  In August 
2003, a VA physician noted that the veteran reported injuring 
his left shoulder in a fall a few weeks earlier.  A series of 
X-rays showed mild degenerative joint disease of the right 
knee, left shoulder, and lumbar spine.  VA treatment records 
through May 2006 show continued monitoring and treatment for 
the conditions.  

In an August 2004 letter, the veteran stated that he was 
injured in combat action in the Atlantic Ocean in June 1945, 
three weeks after the German surrender.  He stated that he 
was strapped into a harness on his 20 millimeter gun when a 
missile from a German "super-submarine" detonated on his 
ship causing a shock to his knees, ankles, and left shoulder.  
He further stated that he was told by military physicians 
that he had arthritis, but he was unable to be treated prior 
to discharge.    

In April 2006, a VA physician reviewed the claims file and 
examined the veteran.  She noted that the veteran's most 
recent description of an in-service injury was to the left 
shoulder, elbow, and knee and that earlier reports contained 
descriptions of injury to the right shoulder.  She recorded 
the results of an extensive musculoskeletal examination that 
she conducted in February 2006.  She diagnosed the following: 

1.  Cervical spondylosis first manifested and 
diagnosed by X-ray in February 2006.
2.  Degenerative disc disease of the lumbar spine 
first manifested in 1958 and likely related to a 
workplace injury that led to medical retirement 
from the veteran's job as a firefighter. 
3.  Degenerative joint disease of the right knee, 
first diagnosed by X-ray in August 2003.  
4.  Normal left knee by concurrent X-ray. 
5.  Degenerative joint disease of both feet, a 
recent complaint. 
6.  Degenerative joint disease of both shoulders. 
7.  Positive factor for rheumatoid arthritis from 
testing in February 2006.  

Regarding rheumatoid arthritis, the physician noted that the 
veteran's erythrocyte sedimentation rate was normal in 1947, 
mildly elevated in 2003 (coincident with a negative 
rheumatoid factor), but sharply higher with a positive factor 
in 2006.  Therefore, she stated that the veteran's rheumatoid 
arthritis was only recently an active inflammatory disease. 

Regarding the shoulders, the physician stated that despite 
confusion over the nature and timing of shoulder injury, the 
September 1946 examination showed that the veteran complained 
about pain from an injury in service to his right shoulder 
and that his current degenerative joint disease of that 
shoulder was more likely than not related to a service 
injury. 

The Board concludes that service connection for rheumatoid 
and osteoarthritis is not warranted.  Medical evidence shows 
that rheumatoid arthritis was not diagnosed with a positive 
pathology until 2006, many years after service.  The medical 
manifestation of degenerative joint disease of all other 
joints except the right shoulder was not earlier than 1958 
for the lumbar spine and not earlier than 2003 for the other 
joints.  The Board acknowledges the opinion of the VA 
physician in April 2006 that in-service trauma to the right 
shoulder was a likely cause for current arthritis in that 
shoulder.  However, the Board places less probative weight on 
the opinion because the physician appeared to rely on the 
veteran's description of the injury.  The existence of a 
serious in-service injury is not supported by the record.  
The veteran described sustaining the injury both in a storm 
in April 1944 and in combat action after hostilities in June 
1944.  He stated on different occasions that he injured his 
right shoulder, then his left shoulder, and then multiple 
joints.  There is no service medical record of any 
examination or treatment aboard ship, and the veteran stated 
at discharge that he had no known disabilities.  
Additionally, the examiner in September 1946 made no 
diagnosis of arthritis.  The only residual condition from a 
right shoulder injury was "loose joints."  The examiner 
finally noted the complaint of pain and weakness in the right 
shoulder was an undetermined condition.  The veteran 
successfully worked as a welder and firefighter for many 
years until retirement for a back injury in 1964.  The next 
medical evidence of general joint pain, including the left 
shoulder, was not until March 2003.  

While the Board is mindful of the provisions of 38 U.S.C.A. 
§ 1154(b) regarding injuries alleged to have been incurred 
during combat where the injury is consistent with the 
circumstances, conditions, or hardship of combat service.  
However, the Board finds that those are provisions 
inapplicable here, where the same injury has also been 
alleged to have been incurred in a non-combat situation.  The 
various reports of the nature, date, and incurrence of the 
injury are not consistent and thus are not consistent with 
the circumstances, conditions, or hardship of combat service.

The weight of the credible evidence demonstrates that the 
veteran's current rheumatoid arthritis and osteoarthritis 
first manifested many years after service and are not related 
to his active service or any incident therein.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a heart condition is denied. 

Service connection for rheumatoid arthritis and 
osteoarthritis is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


